—Judgment, Supreme Court, Bronx County (Stephen Barrett, J.), rendered March 31, 1992, convicting defendant, after a jury trial, of two counts of murder in the second degree (intentional and felony), and one count of robbery in the first degree, and sentencing him, as a second felony offender, to two terms of 25 years to life and one term of 10 to 20 years, all sentences to be served concurrently, unanimously affirmed.
The verdict was not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490). While one of the prosecution witnesses failed to come forward until long after the crime, and another initially supplied information which contradicted his ultimate testimony, these concerns were properly placed before the jury, which was in the best position to assess credibility, and we see no reason to disturb the jury’s findings.
We find defendant’s challenges to the prosecutor’s summation, and other alleged "prosecutorial misconduct”, to be almost completely unpreserved, and, in any event, without merit (see, People v Galloway, 54 NY2d 396). Finally, we perceive no abuse of sentencing discretion. Concur—Rosenberger, J. P., Wallach, Asch and Tom, JJ.